     Case 9:18-cr-00043-MAC-ZJH Document 82 Filed 06/17/19 Page 1 of 3 PageID #: 486

                     UNITED STATES DISTRICT COURT - EASTERN DISTRICT OF TEXAS
DATE: June 17, 2019                                                  CASE NUMBER: 9:18CR43-1
LOCATION: Tyler Division                                                    USA   Lauren Gaston                AUSA
DEPUTY CLERK: Julia Colyer                                                        Michelle Englade             AUSA
RPTR/ECRO: Ruth Weese
INTERPRETER: None                                                             WINFRED EARL WARE, JR.
BEGIN: 11:11 a.m.                                                                         Defendants
ADJOURN: 4:45 p.m.                                                                       Greg Gladden
                                                                                           Attorneys

TOTAL MINUTES: 4 HOURS 19 MINUTES

                                          JURY SELECTION & JURY TRIAL DAY 1

       This day comes the parties by their attorneys and the following proceedings are held before the Honorable
Marcia Crone in Tyler, Texas:

 Jury panel sworn.        Voir dire begins.          Jury impaneled.        Jury sworn.
 Jury trial held     Rule invoked.
Defendant            enter a plea         proceed to trial          continuance granted by the Court.
Evidence presented:     Government        defendant

Government’s        Exhibit List             Witness List
Defendant           Exhibit List             Witness List

   Evidence concluded.            Final arguments.                        Jury Instructions- Court charge to jury
   Jury deliberating              Jury Notes #_____
   Jury verdict    _________________

   Trial ends.                       Defendant remanded into the custody of the US Marshals.

Additional Proceedings:

11:11 am          Court is called. The Court addresses the jurors.

11:13 am          The jurors introduce themselves individually.

11:28 am          The Court begins questioning the jurors and they reply.

11:33 am          Court excuses juror 18 for cause.

11:35 am          Court excuses juror 39 for cause.

11:39 am          AUSA Lauren Gaston and Michelle Englade are present on behalf of the Government. Counsel Greg
                  Gladden is present on behalf of the defendant. The defendant is present. The Court addresses the jury
                  and jury selection begins.

11:40 am          The Court reviews the witness lists with the jurors.

11:44 am          The Court continues to address the jurors and they reply.

                                                                              Additional proceedings on next page.
     Case 9:18-cr-00043-MAC-ZJH Document 82 Filed 06/17/19 Page 2 of 3 PageID #: 487

9:18CR43-1 USA v. WINFRED EARL WARE, JR.                                                                     Page 2

12:26 pm      Juror 7 asks to speak to the Court outside the presence of the other jurors. The Court agrees to allow
              this after the Court’s questioning has concluded. The Court continues to question the jurors.

12:46 pm      The Court dismisses the jurors for one hour for a lunch break.

12:49 pm      Juror 7 addresses the Court outside the rest of the jurors’ presence.

12:50 pm      Juror 48 addresses the Court outside the rest of the jurors’ presence. The Court excuses juror 48 for
              cause.

12:52 pm      Counsel Gladden makes an oral motion to strike the juror panel on the basis that it is not a
              representation of the Eastern District of Texas. The Government responds. The Court denies the
              motion.

12:55 pm      Court adjourns for a break. [1 hour 15 minutes]

2:10 pm       Court resumes. Juror 54 addresses the Court outside of the other jurors’ presence. The parties agree to
              excuse her for cause.

2:16 pm       The jurors return to the courtroom. The Court continues to ask the jurors questions and the jurors reply.

2:39 pm       AUSA Michelle Englade begins to ask the jurors questions and they reply.

2:50 pm       Counsel Gladden objects. The Court urges AUSA Englade to rephrase the question.

2:53 pm       Counsel Gladden objects and the Court sustains the objection. AUSA Englade continues to question the
              jurors.

2:57 pm       Counsel Gladden objects and the Court instructs the Government to continue.

2:59 pm       Counsel Gladden begins to address the jurors. They reply.

3:10 pm       AUSA Englade objects and the Court instructs Counsel Gladden to continue.

3:11 pm       AUSA Englade objects again and the Court instructs Counsel Gladden to continue.

3:14 pm       The Court calls a bench conference. The Court dismisses the jurors for a 25-minute break.

3:15 pm       Juror 3 addresses the Court. Jurors exit the courtroom.

3:18 pm       AUSA Englade moves to strike 4 and 10 for cause. Counsel Gladden responds. The Court sustains the
              strikes.

3:23 pm       The parties agree to excuse jurors 13, 27, 31, and 50 for cause. The jurors exit and the parties begin to
              work on their strike lists.

4:10 pm       The jurors return to the courtroom and the jury is empaneled. Court calls a bench conference.

                                                                         Additional proceedings on next page.
     Case 9:18-cr-00043-MAC-ZJH Document 82 Filed 06/17/19 Page 3 of 3 PageID #: 488
9:18CR43-1 USA v. WINFRED EARL WARE, JR.                                                                    Page 3

4:19 pm       The Court excuses the remaining jurors. The jury panel is sworn. The court reads the jury instructions.

4:28 pm       AUSA Michelle Englade reads the indictment.

4:34 pm       The jury is excused until Wednesday at 9:00 am.

4:40 pm       The parties address issues outside the jury’s presence.

4:45 pm       Court adjourns. The defendant is remanded back into the custody of the U.S. Marshals.
